DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                    MICHAEL ARMAND DELORME,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                             No. 4D19-1510

                            [March 4, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 562011CF000962 A.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and James J. Carney,
Senior Assistant Attorney General, West Palm Beach, for appellee.

                     ON CONFESSION OF ERROR

CONNER, J.

    Appellant, Michael Armand Delorme, appeals the denial of his motion
to correct sentencing error pursuant to Florida Rule of Criminal Procedure
3.800(b)(2). In the motion, Appellant argued that he was sentenced on a
violation of probation based on an incorrect scoresheet. Specifically, he
alleged that there were seventeen counts of third-degree grand theft
erroneously listed on the scoresheet as “additional offense(s).” The State
agrees that the trial court erred. Because Appellant completed his
sentences for those seventeen counts of third-degree grand theft prior to
the time he violated his probation, and therefore, those counts were not
“pending before the court for sentencing at the time of the primary
offense,” we agree the scoresheet was scored improperly. See §
921.0021(1), Fla. Stat. (2011) (defining “[a]dditional offense” as “any
offense other than the primary offense for which an offender is convicted
and which is pending before the court for sentencing at the time of the
primary offense” (emphasis added)); see also Sanders v. State, 35 So. 3d
864, 866 (Fla. 2010) (“Offenses over which the trial court no longer has
jurisdiction cannot be scored as additional offenses during a sentencing
proceeding following a violation of probation because they do not fit the
definition of ‘additional offense’ set out in section 921.0021, Florida
Statutes (1999).”); Somps v. State, 183 So. 3d 1090, 1092 (Fla. 4th DCA
2015) (“An offense should not be scored as an additional offense following
the revocation of a defendant’s probation if the defendant completed his
sentence as to that offense before the VOP occurred.”). Accordingly, we
reverse and remand for resentencing.

   Reverse and remand for resentencing.

MAY and CIKLIN, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2